DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-7 in the reply filed on 02/03/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/03/2022.

Drawings
The drawings are objected to because they do not include Fig. 5 mentioned in the specification (Pg. 6). US PG Pub 2019/0214169 of the instant application only contains Figures 1-4 and 6-10. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Information Disclosure Statement
The listing of references in the specification (Pg. 18-19) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the melted composition." There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the magneto-structural transition." There is insufficient antecedent basis for this limitation in the claim.
In claim 4, the language of “to tune the magneto-structural transition” renders the claim indefinite as it is unclear what aspect of the transition is intended to be tuned. From the instant specification (Pg. 3 and 8), a magneto-structural transition temperature is recited as being controlled by heat treatments; however, the transition temperature feature is not recited in the instant claims. 
In claim 6, the term “compositionally-like material” renders the claim indefinite as it is unclear how similar the compositions must be in order to make a comparison of magnetocaloric properties; “compositionally-like” does not necessitate that the two materials have the same composition. The instant specification (Pg. 3) only provides that the materials are similar, which is not seen to be further clarifying. 
Claims 2-7 are rejected by virtue of their dependency on claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN1244735A, hereinafter referred to as "Chen"). The English language translation of Chen provided with this action is being relied upon. 
Regarding claims 1-2 and 6-7, Chen teaches a method for preparing an alloy by melt spinning with rapid quenching at a cooling speed of 104-106 K/s [0011], wherein the alloy contains Ni, Co, Mn, Ti, and Zr ([0023-0024], Example 1). Chen is silent with regards to a magnetocaloric property of the alloy; however, in considering that the alloy of Chen shares an identical composition and is prepared by an identical fabrication method with the alloy of the instant claims, it would be expected to exhibit a magnetocaloric property as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 
Regarding claim 3-5, Chen teaches the melt-spun, rapidly solidified alloy being heat treated at 1173 K [0024]. As the alloy of Chen is heat treated at an identical temperature to the instant alloy (specification Pg. 11, Table 1), a chemically homogenous structure and composition, and tuning of a magneto-structural transition is further expected in the alloy of Chen by the heat treatment. See MPEP 2112.01(I).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al. (NPL "Giant and reversible room-temperature magnetocaloric effect in Ti-doped Ni-Co-Mn-Sn magnetic shape memory alloys" hereinafter referred to as '"Qu") in view of Jian, Liu (NPL "Optimizing and fabricating magnetocaloric materials" hereinafter referred to as "Jian").
Regarding claims 1-3 and 5, Qu teaches a method of preparing an Ni-Ti-Co-Mn-Sn magnetocaloric alloy by arc melting and water cooling (Abstract, Pg. 237 – Sec. 2). Qu further teaches subjecting the alloy to annealing treatment to ensure homogeneity. However, Qu does not teach a rapid solidification step at a cooling rate of at least 100 K/s. 
Jian teaches rapid solidification as being widely used for preparing magnetocaloric alloys. Jian furthers teaches that melt spinning with a cooling rate of 106 K/s as being effective for reducing the heat treatment time necessary to form a uniform microstructure and homogenous element distribution in the rapidly solidified alloy (Pg. 5 – Sec. 3.1, Fig. 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetocaloric alloy forming method of Qu and included melt spinning with rapid solidification at a cooling rate of 106 K/s as taught by Jian 
Regarding claim 4, as Qu teaches an identical annealing step (Pg. 237 – Sec. 2) to the method of the instant claims, it is expected that the annealing treatment would further tune a magneto-structural transition in the alloy. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 
Regarding claim 6, as the method of Qu in view of Jian teaches an identical alloy composition prepared by a substantially identical fabrication method of melt spinning at cooling rate of 106 K/s, it is expected that a magnetocaloric alloy produced by the method of Qu in view of Jian would exhibit a magnetocaloric property at least three times better than a non-rapidly solidified alloy. See MPEP 2112.01(I).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
JPH06306505A teaches centrifugal atomization of an alloy containing Ni, Co, Mn, Ti, V, and Zr with rapid solidification at a cooling rate of 6.5 x 104 K/s
US 2016/0256923 teaches an Ni-Mn-Co-Ti magnetocaloric alloy 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736